87 F.3d 1316
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Henry L. GRIFFIN, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 94-2621.
United States Court of Appeals, Seventh Circuit.
Submitted May 16, 1996.*Decided June 12, 1996.

Before BAUER, CUDAHY and KANNE, Circuit Judges.

ORDER

1
Henry Griffin was found guilty on four counts relating to the distribution of phencyclidine (PCP) in violation of 21 U.S.C. §§ 841(a)(1), 846.   He brought this motion under Rule 35(a) of the Federal Rules of Criminal Procedure to correct his sentence, which he claims was imposed in violation of the law.   The district court denied his motion, and he brought this appeal.


2
For the reasons given by the district court in its order, the judgment of the district court is AFFIRMED.



*
 After an examination of the briefs and the record, we have concluded that oral argument is unnecessary in this case;  accordingly, the appeal is submitted on the briefs and the record.   See Fed.R.App.P. 34(a);  Cir.R. 34(f)